IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs July 16, 2013

       IN RE SPARTA BAIL BONDS, a/k/a FREEDOM BAIL BONDS

                 Appeal from the Criminal Court for Putnam County
                     No. 12-0966     Leon C. Burns, Jr., Judge


              No. M2012-02619-CCA-R3-CO - Filed November 18, 2013


The Appellant, Sparta Bail Bonds, a/k/a Freedom Bail Bonds, appeals the Putnam County
Criminal Court’s denial of its petition to obtain bonding privileges. The Appellant contends
that the evidence did not support the trial court’s denial. Following our review, we affirm
the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which C AMILLE R.
M CM ULLEN and R OGER A. P AGE, JJ., joined.

Mark E. Tribble, Cookeville, Tennessee, for the appellant, Sparta Bail Bonds, a/k/a Freedom
Bail Bonds.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Senior Counsel;
Randall A. York, District Attorney General; and Philip Hatch, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                        OPINION

                              FACTUAL BACKGROUND

       On June 4, 2012, Sparta Bail Bonds, LLC (the Appellant company), filed a petition
to obtain bonding privileges in the Thirteenth Judicial District. The two members of the
Appellant company were Damon Markum and Ronnie Williams. Mr. Markum provided all
of the money used as the collateral needed to operate the bonding company and had been
licensed as a professional bondsman since February 2012. Mr. Williams had “eight to ten
years” of experience as a professional bondsman, working exclusively for his father’s
bonding company, Sparta Bail Bonding.
        The bonding privileges of Sparta Bail Bonding “and its agents” had been
“permanently revoked” by the trial court in August 2010. The trial court found that Sparta
Bail Bonding had allowed unauthorized persons to write and execute bonds, that three
forfeiture bonds had not been paid by the company, that Mr. Williams’s father was
“financially insolvent,” that Mr. Williams’s father had filed inaccurate financial statements
with the trial court, and that Mr. Williams’s father had sold part of his interest in Sparta Bail
Bonding without first seeking court approval.

        Mr. Williams testified that he was merely an employee of Sparta Bail Bonding and
was not involved in any of the improprieties that resulted in the revocation of Sparta Bail
Bonding’s bonding privileges. Mr. Williams also testified that his father was not involved
in the formation of the Appellant company and would not participate in its operation. Mr.
Williams testified that since August 2010, he had continued to write bail bonds for Sparta
Bail Bonding in the Thirty-First Judicial District, where the company still had valid bonding
privileges. Mr. Williams testified that his goal was for the Appellant company to eventually
replace Sparta Bail Bonding in the Thirty-First Judicial District. It was also established that
the Appellant company’s office was located in Sparta Bail Bonding’s former office.

       The trial court concluded that Mr. Markum was “the principal owner” of the Appellant
company and that he did not meet the statutory requirements to be a bonding company owner
because he lacked the required two years’ experience “writing bail.” The trial court found
that Mr. Markum seemed “to be the man who [was] behind this” and had supplied all of the
money to be used as collateral for the Appellant company. The trial court also found that Mr.
Williams had not submitted “any assets” to serve as collateral. The trial court denied the
petition to obtain bonding privileges because Mr. Markum did not meet the statutory
requirements for a bonding company owner.

                                         ANALYSIS

       The Appellant company contends that the evidence did not support the trial court’s
denial of its petition to obtain bonding privileges. The Appellant company argues that its
petition should not have been denied based upon Mr. Markum’s disqualification to be a
bonding company owner because Mr. Williams met the statutory requirements for a bonding
company owner. The Appellant company further argues that “it was wrongfully saddled”
with the consequences from the revocation of Sparta Bail Bonding’s bonding privileges. The
State responds that Mr. Williams did not qualify as a bonding company owner because he
had worked for a company that had its bonding privileges revoked.

       Trial courts have full authority to determine who qualifies to make bonds in their
courts. Gilbreath v. Ferguson, 260 S.W.2d 276, 278 (Tenn. 1953). Trial courts have “the

                                               -2-
inherent power to administer [their] affairs, including the right to impose reasonable
regulations regarding the making of bonds.” Hull v. State, 543 S.W.2d 611, 612 (Tenn.
Crim. App. 1976) (citing Taylor v. Waddey, 334 S.W.2d 733, 736 (Tenn. 1960)). As such,
trial courts are given wide discretion in their regulation of professional bondsmen, and their
actions will not be overturned absent a showing that they were arbitrary, capricious, or
illegal. Taylor, 334 S.W.2d at 736. We review a trial court’s denial of a petition to obtain
bonding privileges under a de novo standard of review. Tenn. Code Ann. § 40-11-125(d).

         Tennessee Code Annotated section 40-11-307(b) provides as follows: “Any applicant
for approval as a bonding company owner shall have had two (2) years’ experience writing
bail in this state as a full-time qualified agent for a Tennessee professional bonding company
in good standing.” (Emphasis added). Here, it is undisputed that Mr. Markum did not meet
the statutory requirement to be a bonding company owner because he lacked the required two
years’ experience “writing bail.” Because the statute requires that all bonding company
owners meet this requirement, the trial court did not err in denying the Appellant company’s
petition to obtain bonding privileges. See Debbie Bakir v. Steven Brent Massengale, No.
E2009-02483-COA-R3-CV, 2010 WL 3394037, at *3 (Tenn. Ct. App. Aug. 30, 2010)
(concluding that the plaintiffs could not have formed a partnership to own a bonding
company with the defendant because they lacked the statutorily required two years’
experience).

        Furthermore, the statutory requirements do “not by any stretch of the imagination
attempt to cover the whole field of what is necessary for a bondsman before he is allowed
to make bonds in the various courts” and do “not attempt to take away the inherent right of
the [trial] court to properly administer its affairs.” Taylor, 334 S.W.2d at 736. While Mr.
Williams met the basic statutory requirements for a bonding company owner, having worked
for two years as a professional bondsman with a bonding company while it was in good
standing, there was significant evidence to justify the trial court’s denial of Mr. Williams’s
application for approval as a bonding company owner.

       Mr. Williams’s experience was exclusive to his work for his father’s company, Sparta
Bail Bonding. Sparta Bail Bonding, along with its agents, had its bonding privileges
“permanently revoked” by the trial court. While Mr. Williams claimed that he had no
knowledge of the improprieties that gave rise to the revocation, he testified that he ran the
“day-to-day” operations of the company after his father became ill and that he continued to
write and execute bonds in the Thirty-First Judicial District. The Appellant company’s name
was almost identical to Sparta Bail Bonding 1 and was to be located in the same office as


1
In response to the trial court’s concerns about the similarity in the bonding companies’s names, the
Appellant company arranged to do business as Freedom Bail Bonds in the Thirteenth Judicial District.

                                                -3-
Sparta Bail Bonding. Mr. Williams also testified that it was his intent for the Appellant
company to eventually take over Sparta Bail Bonding’s remaining business in the Thirty-First
Judicial District.

       This was sufficient evidence to cause the trial court to question whether the petition
was an attempt by Mr. Williams to circumvent the prior order revoking Sparta Bail
Bonding’s bonding privileges and to conclude that Mr. Williams was not qualified to serve
as a bonding company owner. See Kimyata Izevbizuaiyamu v. State, No. W2012-00017-
CCA-R3-CD, 2012 WL 6115092, at *5-6 (Tenn. Crim. App. Dec. 10, 2012) (concluding that
while the appellant met the statutory requirements for a bonding company owner, the trial
court was justified in denying her petition to obtain bonding privileges based upon her lack
of candor and apparent untrustworthiness). Accordingly, we conclude that the trial court’s
denial of the Appellant company’s petition to obtain bonding privileges was not arbitrary,
capricious, or illegal, and affirm the judgment of the trial court.

                                      CONCLUSION

        Upon consideration of the foregoing and the record as a whole, the judgment of the
trial court is affirmed.




                                                   _________________________________
                                                   D. KELLY THOMAS, JR., JUDGE




                                             -4-